DECISION AND JUDGMENT ENTRY
This matter is before the court on petitioner Demetrius Tucker's "petition for writ of prohibition." Specifically, petitioner seeks an order from this court preventing Perrysburg, Ohio, Municipal Court Judge Dwight Osterud from enforcing a criminal temporary protection order.
On February 28, 2001, Judge Osterud issued an order vacating the temporary protection order at issue. Accordingly, petitioner's writ is moot and is dismissed at petitioner's cost.
Petitioner's motion for a finding of indigency is also moot.
Melvin L. Resnick, J., Richard W. Knepper, J., Mark L. Pietrykowski,P.J., CONCUR.